ROBERTSON, Presiding Judge.
After an ore tenus proceeding, the trial court found that the employee sustained an injury to her back arising out of and in the course of her employment with the employer. It found that the employee incurred a 51 percent permanent partial disability rating as a proximate result of her injury for which she is entitled to receive workmen’s compensation benefits.
The employer appeals, contending, among other things, that the trial court erred in entering an award of compensation without making a finding as to the employee’s loss of ability to earn.
When such a finding is absent from the judgment, there are no grounds for awarding compensation benefits. Marley Erectors, Inc. v. Rice, 560 So.2d 1083 (Ala.Civ.App.1990). Consequently, this court must reverse and remand this case for a determination of whether the employee suffered a loss of ability to earn as a result of her back injury.
In view of the dispositive nature of this issue, we pretermit any discussion of the other issues raised by the employer on appeal.
REVERSED AND REMANDED WITH DIRECTIONS.
THIGPEN and RUSSELL, JJ., concur.